Citation Nr: 1207900	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left ear hearing loss.

3.  Entitlement to service connection for a right ear hearing loss.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  He also reported service in the reserve from 1983 to 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2009, the Board remanded this case for additional development.  It has since returned to the Board.  

In August 2011, additional evidence was received at the Board.  The Board observes that the Veteran submitted a CD-ROM of records from the Navy Personnel Command.  The Board was unable to read the CD and therefore, unable to view the documents contained therein.  The Board notes, however, that service personnel records were previously obtained.  In January 2012, the representative waived RO jurisdiction of any additional evidence.  See 38 C.F.R. § 20.1304 (2011).  

The issue of entitlement to service connection for a right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated for low back pain during his initial period of active service; resolving reasonable doubt in his favor, a current lumbar disability is related to the back problem he had in service.  

2.  Competent medical evidence relates the Veteran's left ear hearing loss to in-service noise exposure.

CONCLUSIONS OF LAW

1.  A lumbar spine disability was incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).  

2.  A left ear hearing loss was incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Given the decision to grant entitlement to service connection for a lumbar spine disability and for a left ear hearing loss, a detailed explanation of how VA complied with the VCAA is unnecessary as these regards these issues.  

Analysis

Service records indicate that the Veteran had active service from October 1979 to June 1983 and numerous documented periods of active duty training and inactive duty for training.  Service records also show that he was a machinery repairman and typically had 100 percent drill attendance.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, including arthritis and sensorineural hearing loss, will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar spine disability

In April 2005, the Veteran submitted a claim of entitlement to service connection for a back disability.  In January 2006, the RO denied entitlement to service connection for a lumbar strain.  The Veteran disagreed and perfected this appeal.  

Service records show that on March 7, 1983, the Veteran was seen with complaints of lower back pain.  Objectively, there was tightness to the lower back.  The assessment was a low back muscle strain.  A note dated March 10, 1983 indicates the Veteran had lumbar spasm but x-rays were within normal limits.  The pain was less severe, but still present.  Examination showed lumbar paraspinal spasm.  The Veteran was placed on the ward with Parafon Forte and heat.  He was discharged to light duty the following day.  On examination in April 1983, the Veteran's spine was reported as normal on clinical evaluation.

Review of reserve records shows that on examinations in March 1985, December 1986, October 1988, October 1990, March 1995, and November 1999, the Veteran denied recurrent back pain, and no spinal abnormalities were noted on examination.  A June 1995 record, however, indicates that the Veteran provided documentation from his civilian physician stating that from May 5, 1995 to June 1, 1995, he was under treatment for an acute lumbosacral sprain.  An April 1996 record indicates that the Veteran presented with a note from his civilian physician stating that he was under treatment for low back pain.  The physician recommended that he not run or jog.  He was waived from physical readiness training for that month.  In May 1996, the Veteran was cleared to participate in all activities.  

Private chiropractic records dated in May 1987 indicate that the Veteran was seen with complaints of lower back pain for a couple of days.  It was noted that the Veteran was in the reserves and did a lot of exercising.  He did sit-ups and ran 1.5 miles and his back started to hurt.  An April 1995 note indicates that the Veteran was under chiropractic care since April 18, 1995 for severe low back pain and lumbosacral sprain and could return to work on April 19, 1995.  

Private medical records show that the Veteran was seen in March 1996 with complaints of low back pain similar to previous back problems.  It was noted that he had started a new job and there was a lot of lifting, climbing and pushing.  He denied a specific injury.  The impressions were lumbosacral strain, and degenerative disc disease.  X-rays showed lower lumbar degenerative changes about the same as in May 1995.  In September 1996, the Veteran was seen with complaints of low back pain after he helped his step-father pick up an air conditioner.  It was noted that he had a previous history of low back pain.  

VA records dated in January 2002 indicate that the Veteran called to report increased back pain.  He indicated that he injured his back about five years prior and was told he had degenerative disease.  The Veteran was seen later that same day and reported low back pain off and on for years.  He reported that he lifted a heavy pallet two days prior.  The impression was lumbago.  

In an April 2005 statement, the Veteran reported a history of continuous back pain basis since military service.  

In his May 2006 notice of disagreement, the Veteran reported that he received treatment on active duty.  He stated that they were required to lift heavy pieces of machinery, garbage cans filled with metal shavings, steel bars, etc.  In his January 2007 Form 9, the Veteran reported that he did a lot of heavy lifting and abused his back during his 23 year active and reserve military career.

Records from North Medical dated in June 2007 indicate that the Veteran was in an auto accident in May 2007 and had right back and neck pain.  The assessments included acute lumbosacral strain.

A January 2010 statement from J.L. indicates that the Veteran served under him while he was stationed aboard a vessel from 1980 to 1983.  He noted that they did a lot of heavy lifting.  

In January 2010, the Veteran presented to the VA emergency room complaining of low back and right foot pain.  He reported a history of low back pain for many years due to an inservice injury.   X-rays showed degenerative changes.  The assessment was low back pain with foot pain.  

The Veteran underwent a VA examination in August 2010.  The claims file and medical records were reviewed.  The examiner discussed pertinent medical history as discussed above.  The Veteran reported that he worked in the machine shop when he was in the service and the job involved heavy lifting.  When he was in the reserve, the running and physical training agitated his back.  During his two week periods of active duty training, he also did heavy lifting.  X-rays dated in January 2010 showed various findings, including suspected early degenerative disc disease at L4-L5.  Following examination, the diagnosis was thoracolumbar degenerative disc disease. 

Prior to rendering an opinion, the examiner discussed information regarding back injuries and disorders, which was taken from the Department of Labor, Occupational Safety and Health Administration Technical Manual.  She also referenced several studies by VA regarding repetitive lifting.  The following opinion was then provided:

After careful review of the claims file, the private and VA records, interview and examination of the veteran, and review of the literature, it is the opinion of this examiner that the [Veteran's] current back condition is at least as likely as not related to the back problem that he had while in the military.  The type of work that he performed in the military involved repetitive heavy lifting, with twisting, turning and climbing while carrying heavy loads.  When on annual two week reserves he was doing the same type of work.  

As noted, the Veteran was treated for low back pain during his period of active service.  Active duty records, however, do not show a chronic low back disorder and there is no evidence that spinal arthritis was manifested to a compensable degree within one year following discharge from his initial period of active duty service.  

The evidence of record shows that following discharge from active service, the Veteran was treated on various occasions by civilian and VA providers with complaints of low back pain.  The Veteran referenced reserve service, but it is not clear that he suffered any additional acute injury on a period of active or inactive duty for training.  The Veteran's reports of continued heavy lifting while in the reserve, however, are consistent with his duties in the machine shop.  

The Board acknowledges the Veteran's reports of continued low back problems following his initial period of service and notes that he is competent to report these symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  In considering the credibility of these statements, the Board notes that the Veteran repeatedly denied recurrent low back pain on reserve examinations.  This weighs against his reports of continuity.  The Board notes, however, that in his notice of disagreement, the Veteran reported that he had a lot of back pain but did not complain because he was so near to qualifying for military retirement benefits.  

On review, the etiology of the Veteran's current low back disability may never be known to a certainty.  That is, he clearly had complaints during his active service and alleges aggravation during reserve service, due to physical training and repeated heavy lifting.  The Veteran also had a physically demanding post-service occupation and appears to have had various post-service injuries.  Under the benefit-of-the-doubt rule, however, for the appellant to prevail there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, particularly with consideration of the favorable VA opinion, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor,  service connection for a lumbar spine disability is established.  See 38 C.F.R. § 3.102. 

Hearing loss

In April 2005, the Veteran submitted a claim of entitlement to service connection for hearing loss.  In January 2006, the RO denied entitlement to service connection for hearing loss.  The Veteran disagreed and subsequently perfected this appeal.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service treatment records show that on examination for enlistment in June 1979, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
10
10
LEFT
10
15
10
15
5

Puretone thresholds in December 1982 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
20
15
LEFT
0
0
10
30
10

Puretone thresholds in April 1983 were the same as recorded in December 1982.  At that time, the examiner noted that the audiogram was without any significant shifts compared to the enlistment physical.  

Reserve records show that the Veteran underwent various hearing tests.  Audiograms show slight variations in results with generally increasing hearing loss.  

In a January 2010 statement, the Veteran's buddy, J.L., indicated that the machine shop was always loud and the machines made high-pitched noises.  He noted that they had protective gear but it was uncomfortable.  

On VA examination in September 2010, the Veteran reported a history of exposure to engine noise as a machine repairman in the Navy.  He denied recreational noise but listed working in a machine shop for 30 plus years as his occupational noise.  

Puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
60
50
LEFT
15
15
25
50
25

Speech recognition scores were 100 percent bilaterally.  The diagnosis was normal hearing in the right ear from 250 through 1000 Hertz with a moderate to moderately-severe sensorineural loss at 1500 through 4000 Hertz and a mild loss at 8000 Hertz; and normal hearing in the left ear at 250 through 2000 Hertz with a moderate loss at 3000 Hertz.  The examiner opined that it was at least as likely as not that the standard threshold shift at 3000 Hertz in the left ear continued was accurate and consistently progressive and the result of noise exposure in the service.  The opinion regarding the right ear will be discussed in the remand section below.

On review, the Veteran did not meet VA's requirements for a hearing loss disability at the time of discharge from his period of active service.  Regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) has cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  

In various statements, the Veteran reported in-service noise exposure.  Specifically, that he worked in machine shops and was around a lot of noisy equipment.  The Veteran is competent to report noise exposure.  Charles.  The Veteran's reports are consistent with his in-service duties and thus, the question is whether his current hearing loss is related to such exposure.  

On review, the Veteran had noise exposure during active service and post-service, to include both civilian occupational noise exposure and repeated acoustic trauma during reserve service.  The claims folder contains only one opinion regarding the etiology of his left ear hearing loss.  That is, the September 2010 VA examination provided a positive nexus opinion regarding that loss.  The record does not contain competent evidence to the contrary.  Accordingly, the Board finds that service connection is warranted for a left ear hearing loss.  


ORDER

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for a left ear hearing loss is granted.  


REMAND

The January 2006 rating decision denied entitlement to service connection for hearing loss.  As noted, the Board has granted entitlement to service connection for a left ear hearing loss.  

Regarding the right ear, the September 2010 VA examiner opined that it was not at least as likely as not that the Veteran's hearing loss was related to the noise in the Navy, but rather postservice occupational machine shop noise.  

The examiner did not, however, provide adequate rationale for this opinion, particularly in light of her opinion regarding the left ear.  Further, while the examiner stated that there was no standard threshold shift in the right ear from entrance to exit, a review of the audiograms shows increases at 2000, 3000, and 4000 Hertz when comparing the right ear 1979 entrance examination to the 1983 exit examination.  Under the circumstances of this case, additional opinion and/or examination are needed.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims folder to the September 2010 VA examiner and request clarification of the opinion regarding the right ear hearing loss.  If the September 2010 VA examiner is unable to provide the requested opinion, the RO/AMC should request the opinion from another VA audiologist.  

The examiner is requested to again review the service treatment records and provide an opinion as to whether it is at least as likely as not that any current right ear hearing loss is related to in-service acoustic trauma.  In this regard, the examiner is to comment on the differences between the 1979 entrance and 1983 exit examinations.  The December 1982 audiogram must be considered as well.  If the examiner still determines that right ear hearing loss is not related to in-service noise exposure, the examiner is to specifically explain the medical basis for treating the right ear differently than the left ear under the circumstances of this case.  The claims file and a copy of this remand must be available for review.  A complete rationale must be provided for any opinion offered.

2.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issue of entitlement to service connection for a right ear hearing loss.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


